DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and Amendments filed 10/25/2021.
Claims 2, 4, 6, 10 are amended.
Claims 11 and 15-20 are canceled.
Claims 22-27 are newly added.
Claims 1-10, 12-14, and 21-27 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021, has been entered.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Official Notice / Admitted Prior Art
With regard to claims 8 and 27 the common knowledge declared to be well-known in the art has been taken to be Applicant admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice (Non-Final Rejection, mailed 2/4/2021) which noted the following: It was old and well-known in the art before the effective filing date of the claimed invention that Vendors and Merchants often price match a competitor’s offer and before doing so often like to see the competitor’s offer [notifying a vendor of the request] before they intervene in their normal operating procedures to provide a manual price match of such competitor(s) offer; example includes grocery store owner’s reviewing competitor coupons. Another example being the store Best Buy which has a practice of price matching any competitor offer but they require a manager to receive and review the offer before providing a manual price match.
 To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice is inadequate.  Support for the Applicant’s assertion should be included. Because Applicant failed to traverse Examiner’s Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 7, 10, 12, 13, 22-26 are rejected under 35 U.S.C. 103 as obvious over Wilson et al. (U.S. 2013/0179264 A1; hereinafter, "Wilson") in view of Rego (U.S. 2015/0302456 A1; hereinafter, "Rego").

Claims 1, 22, 26: (previously presented)
Pertaining to claims 1, 22, 26, as exemplified in the method steps of claim 1, Wilson as shown teaches the following:
A method for use in a real-time discount marketplace, comprising: 
receiving, from a user device of a user, a first request for a discount (Wilson, see at least [0009] FIG. 3 is an illustrative screen display of a consumer-initiated request; see also [0021]); 
identifying, based on the first request, matching discounts from respective vendors (Wilson, see at least [0021] teaching e.g.: “A number of promotional offers are matched to the consumer request from a group of promotional offers for a number of businesses [respective vendors]. Then, a first promotional text message including a subset of matched promotional offers is sent to the consumer…”), wherein at least some of the matching discounts comprise respective expiration timestamps (Wilson per at least [0048]: “offers having a defined date range within which the offer is active…”); 
forwarding, after identifying the matching discounts, the matching discounts to the user device (Wilson, see again at least [0021] and at least [0053]);
receiving, from the user device, a second request to associate a selected matching discount of the matching discounts from a selected vendor with the user (Wilson, see at least [0044] in conjunction with [0052] teaching e.g.: “…redemption method may include a 
determining a location of the user device (Wilson, see at least Fig. 7 and [0021] e.g.: “subset of matched promotional offers is sent to the consumer. In instances, the location of the consumer is used to filter the matched promotional offers prior to delivery to the consumer.”; and see at least [0048] teaching e.g.: “…the determination at block 212 compares location information for the consumer against the geographic location of the promotional offer…”); and
Although Wilson teaches the limitations upon which this claim depends, he may not teach all the nuances as recited below. However, regarding these features Wilson in view of Rego teaches the following:
in response to determining that the user device is at a vendor location of the selected vendor and that the selected matching discount expires as the user is at the vendor location, suspending an expiration time of the selected matching discount while the user device is at the vendor location (Rego, see at least [0161], teaching e.g.: “…In some embodiments, the expiration time associated with an offer code may be suspended (or in some instances, removed) when a consumer user device is proximate to a beacon inside a merchant store. For example, if the consumer of a consumer user device enters the merchant store before expiration of an offer code, the expiration time may be suspended to prevent the offer from expiring while the consumer is inside the merchant store (e.g., to prevent the offer from expiring while the consumer is in a checkout line attempting to redeem the offer)…. ”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Rego ( directed towards suspending an expiration time of a discount coupon to prevent the offer from expiring while the consumer is inside the merchant store, etc…) which is applicable to a known base device/method of Wilson (who already teaches providing discounts based on a condition including user proximity to geographic location of promotional offer) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Rego to the device/method of Wilson to likewise suspend the expiration of a 
 
Claims 2, 23: (currently amended / new)
Wilson/Rego teaches the limitations upon which this claim depends. Furthermore, as shown Wilson teaches the following:
… wherein identifying, based on the first request, the matching discounts from the respective vendors comprises: identifying an active campaign of a vendor (Wilson, see at least [0044] - [0048]); and matching the first request to the active campaign (Wilson, see at least [0044]-[0048] e.g.: “…the determination at block 212 is made by querying the promotional offer database for a direct match of the request of the consumer to the keywords of the promotional offers…”).
  
Claims 3, 24: (previously presented)
Wilson/Rego teaches the limitations upon which this claim depends. Furthermore, as shown Wilson teaches the following:
… wherein the vendor is associated with a plurality of locations each associated with a respective location address (Wilson, see at least [0044] e.g. “address of the business… geographical location of the business, etc…” and per [0056] e.g.: “Likewise, a common deal may be associated with multiple locations of a business”), wherein the active campaign being applicable to at least a subset of the plurality of locations, wherein the first request comprises a search location, and wherein matching the first request to the active campaign comprises: matching at least one of location of the user device or the search location of the first request to the at least the subset of the plurality of locations (Wilson, see at least [0044]-[0048] e.g.: “…the determination at block 212 compares location information .  

Claims 4, 25: (Currently amended)
Wilson/Rego teaches the limitations upon which this claim depends. Furthermore, as shown Wilson teaches the following:
… wherein the active campaign defines a redemption start timestamp, available redemption days, available redemption times, and a redemption expiration time (Wilson, see at least [0044]-[0048] and [0056]; e.g. “each offer is uniquely identified in the database… with the details of the offer” including “address of the business… geographical location of the business, etc…”, “the terms of the offer”, “a common deal may be associated with multiple locations of a business”, “offers having a defined date range within which the offer is active”; the difference between the prior art and the limitation in question is only that Wilson may not explicitly teach his “terms of the offer” include “available redemption times”. However, as is generally understood by a person of ordinary skill in the art, businesses have limited operating hours [available redemption times]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried including operating hours [available redemption times] as one of Wilson’s already disclosed “terms of the offer” because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claim 7: (previously presented)
Wilson/Rego teaches the limitations upon which this claim depends. Furthermore, as shown Wilson teaches the following:
The method of claim 1, wherein identifying, based on the first request, the matching discounts from the respective vendors comprises: receiving discounts to add to the matching discounts for no more than a predetermined time period (Wilson, see at least [0048]-[0049] e.g.: “…If the consumer does not reply in a defined time, the process ends.”).  

Claim 10: (Currently amended)
Wilson/Rego teaches the limitations upon which this claim depends. Furthermore, as shown Wilson in view of Rego teaches the following:
The method of claim 1, further comprising: suspending the expiration time of the selected matching discount while the user device is within a geofence to the vendor location (Rego, see at least [0023] and [0103] e.g. “…geofence, such as one surrounding one of the stores at which the offer is redeemable…”, and per [0161], teaching e.g.: “…In some embodiments, the expiration time associated with an offer code may be suspended (or in some instances, removed) when a consumer user device is proximate to a beacon inside a merchant store. For example, if the consumer of a consumer user device enters the merchant store before expiration of an offer code, the expiration time may be suspended to prevent the offer from expiring while the consumer is inside the merchant store (e.g., to prevent the offer from expiring while the consumer is in a checkout line attempting to redeem the offer)…. ”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Rego (directed towards suspending an expiration time of a discount coupon to prevent the offer from expiring while the consumer is inside the merchant store, e.g. as defined by a geo-fence, etc…) which is applicable to a known base device/method of Wilson (who already teaches providing discounts based on a condition including user proximity to geographic location of promotional offer) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Rego to the device/method of Wilson to likewise suspend the expiration of a coupon in response, at least in part, to Wilson’s determination of user proximity to the geographical location of a promotional offer, e.g. a vendor location, because Wilson and Rego are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious..

Claim 12: (previously presented)
Wilson/Rego teaches the limitations upon which this claim depends. Furthermore, as shown Wilson teaches the following:
The method of claim 1, wherein the matching discounts include first matches for goods or services matching a good or service string and second matches related to the good or service string (Wilson, see at least [0046] teaching e.g.: “…the determination at block 212 is made by querying the promotional offer database for a direct match of the request of the consumer to the keywords of the promotional offers. In alternative examples, partial or complete natural language processing (NLP) techniques are employed to identify one or more keywords. For example, a consumer initiated request for "SEAFOOD OR JAPANESE" may be parsed to return promotional offers for the keywords "SEAFOOD" and "JAPANESE".”).  

Claim 13: (previously presented)
Wilson/Rego teaches the limitations upon which this claim depends. Furthermore, as shown Wilson teaches the following:
The method of claim 1, further comprising: receiving, a third request to redeem the selected matching discount (Wilson, see at least [0044] in conjunction with [0052] teaching e.g.: “…redemption method may include a redemption code that the consumer presents at the point of sale, or an image, text string or bar code representing a coupon to be shown at the point-of-sale… coupon redemption data may be provided and stored in the database cluster. …redemption codes are provided electronically [and] stored in association with the mobile number of the consumer…”); and marking the selected matching discount as redeemed (Wilson, see at least [0052] coupon redemption data may be provided and stored in the database cluster and are stored in association with the mobile number of the consumer; applicant’s “marking” as redeemed reads on Wilson’s storage of redemption code in association with consumer’s mobile number).  

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Wilson in view of Rego in view of Mantyla (U.S. 10,783,543 B1; hereinafter, "Mantyla").

Claim 5: (previously presented)
Although Wilson/Rego teaches the limitations upon which this claim depends, he may not teach the nuances as recited below. However, regarding these features, as shown Wilson in view of Mantyla teaches the following:
The method of claim 1, wherein a campaign includes at least one of a description of users to receive discounts (Mantyla, see at least [11:11-12:15] e.g. discounts to be provided to enrolled members), a minimum discount value, a maximum discount value, or an increment amount (Mantyla, see at last [23:58-68], teaching e.g.: “…a current discount level for the next purchase transaction by (1) incrementing the discount level to a next discount level from among the plurality of discount levels if the next purchase transaction is within the predefined time interval, wherein the discount level is retained if the discount level is at the maximum discount level, or (2) decrementing the discount level to a lower discount level from among the plurality of discount levels if the next purchase transaction is beyond the predefined time interval, wherein the discount level is retained if the discount level is at a minimum discount level…”).  
In view of these teachings, Examiner finds that Mantyla’s stipulations regarding who may receiving discounts are analogous to, or may be a subset of, Wilson’s “terms of the offer”. Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Mantyla (teaching a “discount reward program” [campaign] where discounts of the program are stipulated to be directed towards enrolled members [wherein a campaign includes a description of users to receive discounts] and include minimum, maximum, and incremental discount amounts) which is applicable to a known base device/method of Wilson (already directed towards providing offers/discounts with stipulations regarding “terms of the offer” e.g. per Wilson [0044] etc…) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Mantyla to the device/method of Wilson because Wilson and Mantyla are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or 

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Wilson in view of Rego in view of Mantyla further in view of Liu (U.S. 10,825,037 B1; hereinafter, "Liu").

Claim 6: (Currently amended)
Although Wilson/Rego/Mantyla teaches the limitations upon which this claim depends, they may not teach all the nuances as recited below. However, regarding these features, Wilson/Mantyla in view of Liu teaches the following:
The method of claim 5, wherein identifying, based on the first request, the matching discounts from the respective vendors further comprises: receiving a first discount having a first value from a first automated agent of a first vendor (Liu, see at least Fig. 2 automated instance of an initial offer 210 presented on user device; and see at least  [9:15-11:22] e.g. “initial offer 210”); receiving a second discount having a second value from a second automated agent second vendor (Liu, see at least [9:15-11:22] and [27:50-68] e.g. “competitor’s offer 308” where “The second control unit 534 can execute the competitor 65 module 802 to identify the competitor's offer 308.”); notifying the first automated agent of the first vendor that the second value is greater than the first value (Liu, see at least [9:15-11:52] e.g. “A competitor notification 314 is defined as an announcement, a message, or a communication used to communicate information. The competitor notification 314 can be in text or audio format.” The difference between the limitation and the prior art is that Liu is that, although teaches “competitor offer 308” [second discount from second vendor with value greater than first value] and teaches “competitor notification 314” implying notification of “competitor offer 308”, Liu may not explicitly teach his “store manager” [first vendor] receives notification of his “competitor offer”; e.g. via his “competitor notification 314”. However, as Liu teaches, e.g. [9:15-11:22], his “store manager” is responsible for setting conditions within the “navigation system” regarding situations in which the system is designed to “price match” a “competitor offer 308”, and it being within the level of one of notify the “Store manager” [first vendor] of the competitor offer 308 [that the second value is greater than the first value], e.g. via Liu “competitor notification 314” in such situations because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit (e.g. provide manual oversight option for any scenario encountered which doesn’t fall within a pre-programmed scenario) and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.) 
and in response to the first value being smaller than the maximum discount value, receiving from the first automated agent of the first vendor a third discount having a value that exceeds the first value by the increment amount (Liu, see at least [9:15-11:22] regarding “supplemental incentive offer 212”; e.g. “…Consumers can use the subscription request 316 to request deals, coupons, and sales from the navigation system 100… A price-match limit 404 is defined as the limit to how low the navigation system 100 can modify the supplemental incentive offer 212. The navigation system 100 can modify the supplemental incentive offer 212 to be lower than the competitor's offer 308 of FIG. 3 but limited to the price match limit 404.”; per at least [19:1-5] the incremental change from initial offer to supplemental offer may be $.01 of value; e.g. from price of $2.90 to price of $2.89.). 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Liu which are applicable to a known base device/method of Wilson/Mantyla to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the 

Claims 8 and 27 are rejected under 35 U.S.C. 103 as obvious over Wilson and Rego in view of Liu (U.S. 10,825,037 B1; hereinafter, "Liu") and Applicant Admitted Prior Art.

Claims 8, 27: (previously presented/New)
Although Wilson/Rego teaches the limitations upon which this claim depends, they may not teach all the nuances as recited below. However, regarding these features, Wilson in view of Liu and Applicant Admitted Prior Art teaches the following:
The method of claim 1, wherein identifying, based on the first request, the matching discounts from the respective vendors comprises: notifying a vendor of the first request; receiving, from a vendor device of the vendor, a manual discount; and adding the manual discount to the matching discounts 
Applicant Admitted Prior Art: It was old and well-known in the art before the effective filing date of the claimed invention that Vendors and Merchants often price match a competitor’s offer and before doing so often like to see the competitor’s offer [notifying a vendor of the request] before they intervene in their normal operating procedures to provide a manual price match of such competitor(s) offer; example includes grocery store owner’s reviewing competitor coupons. Another example being the store Best Buy which has a practice of price matching any competitor offer but they require a manager to receive and review the offer before providing a manual price match. 
Furthermore, Liu, see at least [9:15-11:52] teaches e.g. “A competitor notification 314 is defined as an announcement, a message, or a communication used to communicate information. The competitor notification 314 can be in text or audio format.” And Liu 
In view of these teachings, it would have been obvious to notify the “Store manager” [first vendor] of the competitor offer 308 [that the second value is greater than the first value], e.g. via Liu “competitor notification 314” in such situations and subsequently receiving, from the “store manager” [e.g. via vendor device of the vendor], a manual price match “supplemental offer” [discount] and adding such [the manual discount] to the matching discounts because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of 

Claims 9, 14 are rejected under 35 U.S.C. 103 as obvious over Wilson in view of Rego and Liu (U.S. 10,825,037 B1; hereinafter, "Liu").

Claim 9: (Original)
Although Wilson/Rego teaches the limitations upon which this claim depends, including the claimed second request as shown supra, Wilson may not teach all the nuances as recited below. However, regarding these features, Wilson in view of Liu teaches the following:
The method of claim 1, further comprising: in response to receiving the second request, notifying the selected vendor of the second request (Liu, see at least [9:15-11:52] e.g. “competitor offer 308” [second discount from second vendor with value greater than first value] and “A competitor notification 314 is defined as an announcement, a message, or a communication used to communicate information. The competitor notification 314 can be in text or audio format.” And Liu teaches “supplemental incentive offer 212”; e.g. “…A price-match limit 404 is defined as the limit to how low the navigation system 100 can modify the supplemental incentive offer 212. The navigation system 100 can modify the supplemental incentive offer 212 to be lower than the competitor's offer 308 of FIG. 3 but limited to the price match limit 404.”; The difference between the limitation and the prior art is that, although Liu teaches “competitor offer 308” [second discount from second vendor with value greater than first value] and teaches “competitor notification 314” implying notification of “competitor offer 308”, Liu may not explicitly teach his “store manager” [first vendor] receives notification of his “competitor offer”; e.g. via his “competitor notification 314”. However, as Liu teaches, e.g. [9:15-11:22], his “store manager” is responsible for setting conditions within the “navigation system” regarding situations in which the system is designed to “price match” a “competitor offer 308”, and it being within the level of one of notify the “Store manager” [first vendor] of the competitor offer 308 [e.g. from the customer – i.e. the second request], in such situations with motivation to provide e.g. Liu’s “supplemental offer” or Liu’s modified supplemental offer because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit (e.g. provide manual oversight option for any scenario encountered which doesn’t fall within a pre-programmed scenario) and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.) 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Liu which are applicable to a known base device/method of Wilson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Liu to the device/method of Wilson because Wilson and Liu are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 14: (previously presented)
Although Wilson/Rego teaches the limitations upon which this claim depends, and as shown supra Rego teaches expiration of coupon may be suspended if user is at merchant location when coupon expires, thus providing motivation to calculate arrival time of user to merchant’s location, they may not teach all 
The method of claim 1, wherein identifying, based on the first request, the matching discounts from the respective vendors comprises: identifying a matching discount from a vendor on a condition that a location of the user device and a location of the vendor are such that the user can arrive at the location before an expiration time of the discount 
Wilson, see at least [0048] teaching: “…offers having a defined date range within which the offer is active are identified…” and “…the determination at block 212 compares location information for the consumer against the geographic location of the promotional offer…” 
Liu, see at least [24:53-63] and FIG. 3 teaching: e.g.: The time module 804 calculates the extra travel time 310 needed to travel from the consumer location 204 55 of FIG. 2 to the competitor's location 209 of FIG. 2 of the competitor's offer 308. The extra travel time 310 can be displayed on the display interface 202 of FIG. 3. The extra travel time 310 can help consumers decide if traveling to another store for the competitor's offer 308 is time efficient. The extra travel time 310 can be calculated by multiplying the average time it takes to travel by walk and drive in the area by the distance between the consumer location 204 and the competitor's location 209 of the competitor's offer 308. )
In view of these findings, the Examiner understands that Wilson teaches identifying a matching discount from a vendor on a condition that a location of the user device and a general location of the vendor match, e.g. within zip code, etc…, and also teaches expiration of offer/discount. Liu teaches determining time required for user to arrive at location of vendor to redeem coupon. Therefore, the Examiner understands that there is incentive from Wilson to provide offers to users which the user can redeem and teaching from Liu noting that it may take time for a user to travel to actual location to redeem an offer/coupon and therefore it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have predicated matching an offer/discount to a user’s request based on whether the user was actually close enough to arrive and/or redeem such offer/coupon before the expiration of the offer/coupon because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to 

Claim 21 is rejected under 35 U.S.C. 103 as obvious over Wilson in view of Rego and further in view of Chen (U.S. 2011/0295719 A1; hereinafter, "Chen").

Claim 21: (previously presnted)
Although Wilson/Rego teaches the limitations upon which this claim depends, they may not teach all the nuances as recited below. However, regarding these features, Wilson in view of Chen teaches the following: The method of claim 1, further comprising: receiving a request from the user to share the selected matching discount with another user; and in response to determining that the selected matching discount is sharable with the other user, associating the selected matching discount with the other user. (Chen, see at least [0034] e.g. “0034] In some embodiments the MS 144 user requests the advertiser/promoter for permission to share the electronic promotion information, e.g., eRFI enabled  videos, on social networks so that a greater number of friends and/or known  people, can take advantage of the offer being promoted in the electronic promotion information…”) Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Chen which is applicable to a known base device/method of Wilson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Chen to the device/method of Wilson because Wilson and Chen are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.



Response to Arguments
Applicant amended claims 2, 4, 6, 10 and added new claims 22-27 on 10/25/2021. Applicant also canceled claims 11 and 15-20. Applicant's arguments (hereinafter “Remarks”) also filed 10/25/2021, have been fully considered but are moot in view of the new grounds of rejection used to teach applicant’s new and argued features. Note the new 35 USC 103 prior rejections with Wilson in view of Rego for independent claims 1, 22, and 26. For example, note the following:
Applicant argues (Remarks, 10/25/2021, pg. 8) that the prior art of Aziz does not teach or suggest “suspending an expiration time” of a discount. Although the Examiner respectfully disagrees, this point is now moot as Examiner has shown that Wilson in view of Rego teaches the feature argued by the applicant as follows:
in response to determining that the user device is at a vendor location of the selected vendor and that the selected matching discount expires as the user is at the vendor location, suspending an expiration time of the selected matching discount while the user device is at the vendor location (Rego, see at least [0161], teaching e.g.: “…In some embodiments, the expiration time associated with an offer code may be suspended (or in some instances, removed) when a consumer user device is proximate to a beacon inside a merchant store. For example, if the consumer of a consumer user device enters the merchant store before expiration of an offer code, the expiration time may be suspended to prevent the offer from expiring while the consumer is inside the merchant store (e.g., to prevent the offer from expiring while the consumer is in a checkout line attempting to redeem the offer)…. ”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Rego ( directed towards suspending an expiration time of a discount coupon to prevent the offer from expiring while the consumer is inside the merchant store, etc…) which is applicable to a known base device/method of Wilson (who already teaches providing discounts based on a condition including user proximity to geographic location of promotional offer) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
For at least these reasons the Applicant’s arguments are moot and the rejections are sustained in view of the new grounds of rejection used to teach applicant’s new and argued features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622